Title: From John Adams to Benjamin Franklin, 26 March 1782
From: Adams, John
To: Franklin, Benjamin



The Hague March 26. 1782
Sir

One day, last Week, I recd at Amsterdam a Card from Diggs, inclosing two Letters to me from Mr David Hartley. The Card desired to see me upon Business of Importance: and the Letters from Mr Hartley contained an assurance that to his Knowledge the Bearer came from the highest Authority. I answered the Card, that in the present Situation of Affairs here and elsewhere, it was impossible for me to See any one from England without Witness, but if he was willing to see me in Presence of Mr Thaxter my Secretary and that I should communicate whatever, he should Say to me to Dr Franklin and the Comte de Vergennes, I would wait for him at home at ten o Clock, but that I had rather he should go to Paris without Seeing me and communicate what he had to Say to Dr Franklin, whose situation enabled him to consult the Court without loss of time. At ten, however he came, and told me a long story about Consultations with Mr Pen, Mr Hartley Lord Beauchamp and at last Lord North, by whom he was finally sent, to enquire of me, if I, or any other, had Authority, to treat with Great Britain of a Truce. I answered, that I came to Europe last with full Powers to make Peace, that those Powers had been announced to the public upon my Arrival, and continued in force untill last Summer, when Congress Sent a new Commission, containing the Same Powers to five Persons, whom I named. That if the King of England were my father, and I the Heir apparent to his throne, I would not advise him ever to think of a Truce, because it would be but a real War under a simulated appearance of Tranquility, and would finally end in another open and bloody War, without doing any real good to any of the Parties.
He Said, that the Ministry would send, Some Person of Consequence over, perhaps General Conway, but they were apprehensive, that he would be ill treated or exposed. I said, that if they resolved upon such a measure, I had rather they would send immediately to Dr Franklin, because of his Situation near the French Court. But there was no doubt, if they sent any respectable Personage properly authorised, who should come to treat honourably, he would be treated with great Respect. But that if he came to me, I could give him no opinion upon any thing without consulting my Colleagues, and should reserve a Right of communicating every Thing to my Colleagues, and to our Allies.
He then Said, that his Mission was finished. That the Fact to be ascertained was Simply, that there was a Commission in Europe to treat and conclude, but that there was not one Person in G. Britain who could affirm or prove that there was such a Commission, altho it had been announced in the Gazettes.
I desired him and he promised me not to mention Mr Laurens, to the Ministry without his Consent, and without informing him that it was impossible he should Say any thing in the Business, because he knew nothing of our Instructions, because altho it was possible that his being in such a Commission might induce them to release him, yet it was also possible, it might render them more difficult concerning his Exchange.
The Picture he gives of the situation of Things in England, is gloomy enough for them. The Distresses of the People and the Distractions in Administration and Parliament, are such as may produce any Effect, almost that can be imagined.
The only Use of all this I think is, to Strike dicisive Strokes at New York and Charlestown. There is no Position so advantageous for Negotiation, as when We have all an Ennemies Armies Prisoners. I must beg the favour of you, Sir, to send me, by one of the C de Vergennes’s Couriers to the Duc de la Vauguion, a Copy in Letters of our Peace Instructions. I have not been able to decypher one Quarter Part of mine. Some Mistake has certainly been made.
Ten or Eleven Cities of Holland, have declared themselves in favour of American Independence, and it is expected that to day or tomorrow, this Province will take the decisive Resolution of Admitting me to an Audience. Perhaps Some of the other Provinces, may delay it for, three or four Weeks. But the Prince has declared that he has no hopes of resisting the Torrent and therefore that he shall not attempt it. The Duc de la Vauguion has acted a very friendly and honourable Part in this Business, without, however doing any ministerial Act, in it.

With great Respect, I have the Honour to be, sir, your most obedient and most humble servant
J. Adams

